11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Gaylen Smith and Celeste Smith,               * From the County Court at
                                                Law No. 3 of Tarrant County,
                                                Trial Court No. 2012-006080-3.

Vs. No. 11-14-00026-CV                        * May 30, 2014

Mark Eddins,                                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Gaylen Smith and Celeste Smith’s motion to
withdraw their appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Gaylen Smith and Celeste Smith.